Case 1:21-cv-21502-BB Document 11 Entered on FLSD Docket 05/12/2021 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-21502-BLOOM/Otazo-Reyes

 ELISA HASSUN,

        Plaintiff,

 v.

 SCOTTSDALE INSURANCE
 COMPANY,

       Defendant.
 _________________________/

                              ORDER ON MOTION TO DISMISS

        THIS CAUSE is before the Court upon Defendant Scottsdale Insurance Company’s

 (“Defendant”) Motion to Dismiss Amended Complaint, ECF No. [3] (“Motion”). Plaintiff Elisa

 Hassun (“Plaintiff”) has failed to file any timely response to the Motion, which is sufficient to

 grant the Motion by default. See S.D. Fla. L.R. 7.1(c). Nevertheless, the Court has reviewed the

 Motion, the record in this case, and the applicable law, and is otherwise fully advised. For the

 reasons set forth below, the Motion is granted.

      I. BACKGROUND

        Plaintiff initiated this breach of insurance contract action in the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida on January 19, 2021. ECF No.

 [1-1] at 7-10. On April 16, 2021, Plaintiff filed an Amended Complaint asserting a single count

 for breach of contract. Id. at 20-23. The Amended Complaint alleges that Plaintiff entered into an

 insurance contract with Defendant to insure Plaintiff’s property. Id. at 20, ¶ 5. The Amended

 Complaint further states that, on or around January 6, 2020, “the Property suffered substantial

 damage as a result of Water Damage.” Id. at 21, ¶ 7. Plaintiff properly notified Defendant of her
Case 1:21-cv-21502-BB Document 11 Entered on FLSD Docket 05/12/2021 Page 2 of 6

                                                       Case No. 21-cv-21502-BLOOM/Otazo-Reyes


 claim, and around December 15, 2020, “an appraisal award was finalized and entered . . . for a

 total replacement cost value of $29,995.67 and an actual cash value of $28,539.23. [] Thereafter,

 and to date, the Defendant has rendered a mere payment of $10,000.00, despite the binding

 appraisal award.” Id. at 22, ¶¶ 18-19. As such, Plaintiff alleges that Defendant has materially

 breached the insurance policy. Id. at 22, ¶ 20. On April 19, 2021, Defendant timely removed this

 action to federal court on the basis of diversity jurisdiction. ECF No. [1] (“Notice”).

        On April 19, 2021, Defendant filed the instant Motion, seeking to dismiss this case with

 prejudice under Federal Rule of Civil Procedure 12(b)(6) because the insurance policy contained

 a water damage sublimit of $10,000.00, which Defendant has paid. As such, Defendant argues that

 Plaintiff’s allegations of material breach are directly refuted by the language of the insurance

 policy and that she therefore cannot state a claim for breach of contract. Plaintiff’s response to the

 Motion was originally due on May 3, 2021. However, when Plaintiff failed to timely respond to

 the Motion, the Court issued an Order Requiring Response to Motion, ECF No. [10] (“Order”),

 requiring Plaintiff to submit a response by May 10, 2021. The Order also cautioned that if Plaintiff

 failed to submit a timely response, the Court would “consider the merits of the Motion without the

 benefit of a response or responses, and such failure may be deemed sufficient cause to grant the

 motion by default.” Id. (citing S.D. Fla. L.R. 7.1(c)). To date, Plaintiff has failed to submit any

 timely response to the Motion, and she has not sought an extension of time within which to do so.

   II. LEGAL STANDARD

        Federal Rule of Civil Procedure 8 requires that a pleading contain “a short and plain

 statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

 Although a complaint “does not need detailed factual allegations,” it must provide “more than

 labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678

                                                   2
Case 1:21-cv-21502-BB Document 11 Entered on FLSD Docket 05/12/2021 Page 3 of 6

                                                        Case No. 21-cv-21502-BLOOM/Otazo-Reyes


 (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

 defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

 “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration

 in original) (quoting Twombly, 550 U.S. at 557). “Factual allegations must be enough to raise a

 right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required

 to survive a Rule 12(b)(6) motion, which requests dismissal for “failure to state a claim upon which

 relief can be granted.”

        When reviewing a motion under Rule 12(b)(6), a court generally must accept the plaintiff’s

 allegations as true and evaluate all plausible inferences derived from those facts in plaintiff’s favor.

 Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration All., 304 F.3d 1076, 1084 (11th

 Cir. 2002). Yet, courts “are not bound to accept as true a legal conclusion couched as a factual

 allegation.” Twombly, 550 U.S. at 555; see also Thaeter v. Palm Beach Cty. Sheriff’s Office, 449

 F.3d 1342, 1352 (11th Cir. 2006). Indeed, “courts may infer from the factual allegations in the

 complaint ‘obvious alternative explanations,’ which suggest lawful conduct rather than the

 unlawful conduct the plaintiff would ask the court to infer.” Am. Dental Ass’n v. Cigna Corp., 605

 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). On a Rule 12(b)(6) motion,

 courts are generally limited to the facts alleged in the complaint and attached exhibits. Wilchombe

 v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); see also Maxcess, Inc. v. Lucent Techs.,

 Inc., 433 F.3d 1337, 1340 n.3 (11th Cir. 2005) (“[A] document outside the four corners of the

 complaint may still be considered if it is central to the plaintiff’s claims and is undisputed in terms

 of authenticity.” (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002))).

    III. DISCUSSION

        As noted above, Defendant seeks to dismiss this case with prejudice because Plaintiff’s

 claim of breach of contract is directly refuted by the policy language, which includes a $10,000.00

                                                    3
Case 1:21-cv-21502-BB Document 11 Entered on FLSD Docket 05/12/2021 Page 4 of 6

                                                      Case No. 21-cv-21502-BLOOM/Otazo-Reyes


 sublimit for water damage. As Plaintiff has failed to submit any response opposing or refuting the

 Motion, the Court can properly grant the Motion by default. See S.D. Fla. L.R. 7.1(c).

 Nevertheless, the Court has also considered the substantive merits of the Motion, and it concludes

 that the Motion is due to be granted on the merits as well.

        In particular, Defendant attaches the parties’ insurance policy to its Motion, which states

 in relevant part as follows:

                              WATER DAMAGE - SUBLIMIT
                This endorsement modifies insurance provided under the following:

                    DWELLING PROPERTY 3 - SPECIAL FORM
              DWELLING PROPERTY 3 - SPECIAL FORM - WASHINGTON

        The sublimit provided is described below and is subject to the terms and conditions
        of the Coverage Form, unless otherwise stated below:

        Water Damage sublimit $10,000.

        The sublimit shown above is the most we will pay for direct physical loss resulting
        from the following:

        1. Under PERILS INSURED AGAINST, subsection A. Coverage A - Dwelling
           And Coverage B - Other Structures:

            Any covered property that is damaged by water unless excluded elsewhere
            under this policy.

        2. Coverage provided under the following paragraphs of PERILS INSURED
           AGAINST subsection B. Coverage C – Personal Property:

                a. Paragraph 12. Accidental Discharge Or Overflow Of Water Or Steam;

                b. Paragraph 13. Sudden And Accidental Tearing Apart, Cracking,
                Burning Or Bulging; or

                c. Paragraph 14. Freezing.

        This sublimit does not increase the limit of liability for Coverages A., B., C., D., or
        E. stated in the Declarations and the limits under F. Other Coverages in the
        Coverage Form.

 ECF No. [3-1] at 5.


                                                  4
Case 1:21-cv-21502-BB Document 11 Entered on FLSD Docket 05/12/2021 Page 5 of 6

                                                       Case No. 21-cv-21502-BLOOM/Otazo-Reyes


        Further, although the Court is generally limited to the four corners of the complaint when

 addressing a Rule 12(b)(6) motion, “a document outside the four corners of the complaint may still

 be considered if it is central to the plaintiff’s claims and is undisputed in terms of authenticity.”

 Maxcess, Inc., 433 F.3d at 1340 n.3 (citing Horsley, 304 F.3d at 1135). Here, the insurance policy

 is undoubtedly central to Plaintiff’s claims, as it is the operative contract that governs the parties’

 coverage agreement in this breach of contract action. Additionally, Plaintiff has failed to submit

 any opposition or dispute regarding the authenticity of this policy in response to Defendant’s

 Motion. As such, the Court finds that it may properly consider the language of the insurance policy

 attached to Defendant’s Motion in resolving this issue.

        “Under Florida law, the elements of breach of contract are: (1) the existence of a contract,

 (2) a breach thereof, and (3) damages flowing from the breach.” Wistar v. Raymond James Fin.

 Servs., Inc., 365 F. Supp. 3d 1266, 1269 (S.D. Fla. 2018) (citing Knowles v. C.I.T. Corp., 346 So.

 2d 1042, 1043 (Fla. 1st DCA 1977)). Here, Defendant argues that Plaintiff cannot allege a claim

 for breach of contract because it has fully complied with the terms of the policy sublimit and has

 paid the full $10,000.00 owed under the Water Damage Sublimit. Because the policy language

 directly refutes the allegations in the Amended Complaint that Defendant has breached the

 insurance contract by failing to pay the full extent of the costs of repairs for the water damage that

 was covered under the policy, Defendant contends that Plaintiff’s claim for breach of contract must

 be dismissed. Plaintiff has failed to respond and has not alleged a provision of the policy that

 requires payment in excess of the limitations set forth in the Water Damage Sublimit. The Water

 Damage Sublimit expressly sets forth a limit of $10,000.00 and states that this amount is the most

 that Defendant will pay for property damage caused by water. Here, the Amended Complaint

 acknowledges that Defendant has paid the full $10,000.00 required under the policy for the

 “substantial [property] damage [suffered] as a result of Water Damage.” ECF No. [1-1] at 21, ¶ 7.

                                                   5
Case 1:21-cv-21502-BB Document 11 Entered on FLSD Docket 05/12/2021 Page 6 of 6

                                                   Case No. 21-cv-21502-BLOOM/Otazo-Reyes


 Thus, Plaintiff has failed to state a viable claim for breach of contract and this case must be

 dismissed.

   IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No. [3],

 is GRANTED. The above-styled case is DISMISSED WITHOUT PREJUDICE. To the extent

 not otherwise disposed of, any scheduled hearings are CANCELED, all pending motions are

 DENIED AS MOOT, and all deadlines are TERMINATED. The Clerk of Court is directed to

 CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 12, 2021.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                               6
